Citation Nr: 1812407	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for coronary artery disease, status post myocardial infarction, evaluated at 30 percent disabling, to include whether the reduction from 60 percent to 30 percent from May 1, 2014 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his two sons


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably as a Rifleman in the U.S. Marine Corps from February 1963 to March 1967.  After his thirteen-month service in the Republic of Vietnam, the Veteran was awarded the Bronze Star Medal with "V" device.

This matter arrives before the Board of Veterans' Appeals (Board) following a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in Lincoln, NE.  The Veteran's two sons also supplied testimony at the hearing.

A transcript of the April 2016 testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additionally delay; however, the Board has determined that additional development is necessary before it can proceed.  If the Board were to render a decision without further development, it may be prejudicial to the Veteran's claim.  

In April 2013, the AOJ notified the Veteran of its intention to reduce his disability rating, from 60 percent to 30 percent, for his service-connected cardiovascular disorder.  

In February 2014, the AOJ reduced the Veteran's disability rating. (Rating decision found on LCM.)  The AOJ determined that a March 2013 VA examination report did not support a 60 percent rating under 38 C.F.R § 4.104, Diagnostic Code (DC) 7006.  Instead, the AOJ assigned a 30 percent rating, effective May 1, 2014.  

During his April 2016 Board hearing, the Veteran testified that, "I am completely short of breath, uh, fatigue with just a couple of steps . . .."  The Veteran also testified that he had not undergone an actual stress test since 2014, which Board review of the record confirms.  As the Veteran report of symptomology suggest worsening of his coronary artery disease, the Board finds that a new examination should be scheduled in order to ascertain the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and inquire whether he has undergone any, previously unidentified, treatment or examinations for his service-connected cardiovascular disorder.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All identified and obtained records should be associated with the claims file.

2. Once the above development is complete, schedule the Veteran for a VA examination with a cardiologist (or similarly qualified provider).  The purpose of the examination is to evaluate the previous and current severity of the Veteran's service-connected cardiovascular disorder, and these results should include METs and/or left ventricular dysfunction with an ejection fraction values.  

Prior to the examination, the Veteran's electronic claims file should be reviewed.  The examination report should specifically state that such a review of the claims file was conducted.  

The examiner should advance an opinion as to the following:

a. Between March 2013 and present, are there distinct periods and/or variation in the Veteran's METs scores?

Specifically, the provider is asked to reconcile the apparent conflict between the March 2013 VA examination report and the June 2013 VA provider(s) notations. 

b. If distinct period(s) are identified at any time during the claim period, February 2014 to present, is any portion of the variation attributable to non-service-connected disabilities?  

Specifically, the provider is asked to reconcile the apparent conflict between the June 2014 VA examination report and its addendum.

c. What is the current severity of the Veteran's service-connected cardiovascular disorder?

This report should include, at minimum,  METs and/or left ventricular dysfunction with an ejection fraction values.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the Veteran's claim for entitlement to an increased rating for a service-connected cardiovascular disorder.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




